    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 1 of 40




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


L. LIN WOOD, JR.,               )
                                )
          Plaintiff,            )
-vs-                            )
                                ) Case No. ____________________
PAULA J. FREDERICK,             )
CONNIE S. COOPER,               ) JURY DEMAND
JEFFREY R. HARRIS, CASEY )
CARTER SANTAS, PATRICIA )
F. AMMARI, KAYLA E.             )
COOPER, ELIZABETH L.            )
FITE, ELLISSA B. HAYNES,        )
MARGARET W. SIGMAN              )
PUCCINI, SHERRY BOSTON, )
ELIZABETH POOL O’NEAL, )
DAVID F. RICHARDS,              )
JENNIFER D. WARD,               )
MICHAEL FULLER, SR.,            )
JENNIFER ELIZABETH              )
DUNLAP, CHRISTIAN J.            )
STEINMETZ, III, BRANDON )
L. PEAK, TOMIEKA DANIEL, )
CHRISTOPHER SUTTON              )
CONNELLY, MELODY                )
GLOUTON, and DAWN               )
JONES, each in their individual )
and official capacities,        )

        Defendants.

                      VERIFIED COMPLAINT

     COMES NOW THE PLAINTIFF L. LIN WOOD, JR., and files this

action against PAULA J. FREDERICK, CONNIE S. COOPER, JEFFREY R.
     Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 2 of 40




HARRIS, CASEY CARTER SANTAS, PATRICIA F. AMMARI, KAYLA

E. COOPER, ELIZABETH L. FITE, ELLISSA B. HAYNES, MARGARET

W. SIGMAN PUCCINI, SHERRY BOSTON, ELIZABETH POOL

O’NEAL, DAVID FOREST RICHARDS III, JENNIFER D. WARD,

MICHAEL       FULLER,       SR.,    JENNIFER       ELIZABETH        DUNLAP,

CHRISTIAN J. STEINMETZ, III, BRANDON L. PEAK, TOMIEKA

DANIEL, CHRISTOPHER SUTTON CONNELLY, MELODY GOUTON

and DAWN JONES and states as follows.

                                   I.
                             INTRODUCTION

    1.   L. Lin Wood is an attorney licensed to practice in the State of

Georgia and has for almost forty-four years been a member in good standing

of the State Bar of Georgia. This action seeks declaratory and injunctive relief

pursuant to 42 U.S.C. § 1983, for violation of the Plaintiff’s constitutional

rights under the First and Fourteenth Amendments of the United States

Constitution. Specifically, the Defendants, acting under color of state law,

custom, practice and usage, have compelled the Plaintiff to submit to an

involuntary medical examination by a medical doctor of their choosing

despite the absence of any complaint by any client regarding his conduct or

competency as an attorney, and their lack of citation to any evidence that he

suffers from any mental illness, cognitive impairment, alcohol abuse, or


                                       2
     Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 3 of 40




substance abuse impairing his competency as a lawyer.              This coercive

government action by the Defendants, acting under color of state law, is

retaliatory and is motivated, in whole or in part, based on the Plaintiff’s

exercise of his free speech rights as a private citizen on matters of inherent

and national public concern and therefore protected under the First

Amendment of the United States Constitution. This state action also poses an

imminent threat of irreparable harm to the Plaintiff and his ability to practice

his livelihood should he fail to consent to undergo such a medical evaluation.

It also constitutes an unwarranted, governmental invasion of his constitutional

right to privacy as protected by the First and Ninth Amendments of the United

States Constitution.

                                  II.
                       JURISDICTION AND VENUE

    2.     Jurisdiction is vested in this Court pursuant to 28 U.S.C. §§ 1331

and 1343(a). In addition, this Court has jurisdiction pursuant to 28 U.S.C. §

1332 because the amount in controversy is in excess of $75,000 exclusive of

interest and costs, and this action is between citizens of different states.

    3.    Venue is proper in this federal district pursuant to 28 U.S.C. §

1391(b) because all of the relevant facts giving rise to this lawsuit occurred

within this federal district.




                                        3
     Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 4 of 40




                                   III.
                                 PARTIES

    4. L. Lin Wood is an adult citizen and resident of the State of South

Carolina. He is an attorney licensed to practice in the State of Georgia. He

was first admitted to practice by the Supreme Court of Georgia on June 10,

1977.

    5. The Defendant Paula J. Frederick is an adult citizen and resident of

the State of Georgia, and at all times relevant to this action, was a member of

the Disciplinary Board of the State Bar of Georgia. She is sued in her

individual and official capacities. This Defendant may be served with process

at the following address: 798 Boulevard SE, Atlanta, Georgia 30312.

    6. The Defendant Connie S. Cooper is an adult citizen and resident of

the State of Georgia, and at all times relevant to this action, was a member of

the Disciplinary Board of the State Bar of Georgia. She is sued in her

individual and official capacities. This Defendant may be served with process

at the following address: 105 Nature’s Court, Pooler, Georgia 31322.

    7. The Defendant Jeffrey R. Harris is an adult citizen and resident of the

State of Georgia, and at all times relevant to this action, was a member of the

Disciplinary Board of the State Bar of Georgia. He is sued in his individual

and official capacities. This Defendant may be served with process at the

following address: 410 E. Broughton Street, Savannah, Georgia 31401.


                                      4
     Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 5 of 40




    8. The Defendant Casey Carter Santas is an adult citizen and resident of

the State of Georgia, and at all times relevant to this action, was a member of

the Disciplinary Board of the State Bar of Georgia. He is sued in his

individual and official capacities. This Defendant may be served with process

at the following address: 75 Langley Drive, Lawrenceville, Georgia 30046.

    9. The Defendant Patricia F. Ammari is an adult citizen and resident of

the State of Georgia, and at all times relevant to this action, was a member of

the Disciplinary Board of the State Bar of Georgia. She is sued in her

individual and official capacities. This Defendant may be served with process

at the following address: 3535 Roswell Road, Suite 23, Marietta, Georgia

30062.

    10. The Defendant Kayla E. Cooper is an adult citizen and resident of the

State of Georgia, and at all times relevant to this action, was a member of the

Disciplinary Board of the State Bar of Georgia. She is sued in her individual

and official capacities. This Defendant may be served with process at the

following address: Building 3000, 535 Telfair Street, Augusta, Georgia

30901.

    11. The Defendant Elizabeth L. Fite is an adult citizen and resident of the

State of Georgia, and at all times relevant to this action, was a member of the

Disciplinary Board of the State Bar of Georgia. She is sued in her individual



                                      5
     Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 6 of 40




and official capacities. This Defendant may be served with process at the

following address: 4355 Cobb Parkway, Suite J564, Atlanta, Georgia 30339.

    12. The Defendant Elissa B. Haynes is an adult citizen and resident of the

State of Georgia, and at all times relevant to this action, was a member of the

Disciplinary Board of the State Bar of Georgia. She is sued in her individual

and official capacities. This Defendant may be served with process at the

following address: 303 Peachtree Street NE, Suite 3500, Atlanta, Georgia

30308.

    13. The Defendant Margaret W. Sigman Puccini is an adult citizen and

resident of the State of Georgia, and at all times relevant to this action, was a

member of the Disciplinary Board of the State Bar of Georgia. She is sued in

her individual and official capacities. This Defendant may be served with

process at the following address: One West Park Avenue, Savannah, Georgia

31401.

    14. The Defendant Sherry Boston is an adult citizen and resident of the

State of Georgia, and at all times relevant to this action, was a member of the

Disciplinary Board of the State Bar of Georgia. She is sued in her individual

and official capacities. This Defendant may be served with process at the

following address: 556 N. McDonough Street, Suite 700, Decatur, Georgia

30030.



                                       6
     Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 7 of 40




    15. The Defendant Elizabeth Pool O’Neal is an adult citizen and resident

of the State of Georgia, and at all times relevant to this action, was a member

of the Disciplinary Board of the State Bar of Georgia. She is sued in her

individual and official capacities. This Defendant may be served with process

at the following address: 612 W. Taylor Street, Griffin, Georgia 30223.

    16. The Defendant David Forest Richards, III is an adult citizen and

resident of the State of Georgia, and at all times relevant to this action, was a

member of the Disciplinary Board of the State Bar of Georgia. He is sued in

his individual and official capacities. This Defendant may be served with

process at the following address:      772 Masters Drive, Stone Mountain,

Georgia 30087.

    17. The Defendant Jennifer D. Ward is an adult citizen and resident of

the State of Georgia, and at all times relevant to this action, was a member of

the Disciplinary Board of the State Bar of Georgia. She is sued in her

individual and official capacities. This Defendant may be served with process

at the following address: 316 Lakeshore Drive, Savannah, Georgia 31419.

    18. The Defendant Michael Fuller, Sr. is an adult citizen and resident of

the State of Georgia, and at all times relevant to this action, was a member of

the Disciplinary Board of the State Bar of Georgia. He is sued in his

individual and official capacities. This Defendant may be served with process



                                       7
     Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 8 of 40




at the following address: 1266 S. Jackson Springs Road, Macon, Georgia

31211.

    19. The Defendant Jennifer Elizabeth Dunlap is an adult citizen and

resident of the State of Georgia, and at all times relevant to this action, was a

member of the Disciplinary Board of the State Bar of Georgia. She is sued in

her individual and official capacities. This Defendant may be served with

process at the following address: 1332 Wynnton Road, Columbus, Georgia

31906.

    20. The Defendant Christian J. Steinmetz, III is an adult citizen and

resident of the State of Georgia, and at all times relevant to this action, was a

member of the Disciplinary Board of the State Bar of Georgia. He is sued in

his individual and official capacities. This Defendant may be served with

process at the following address: 425 E. President Street, Savannah, Georgia

31401.

    21. The Defendant Brandon L. Peak is an adult citizen and resident of the

State of Georgia, and at all times relevant to this action, was a member of the

Disciplinary Board of the State Bar of Georgia. He is sued in his individual

and official capacities. This Defendant may be served with process at the

following address: 105 13th Street, Columbus, Georgia 31901.




                                       8
     Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 9 of 40




    22. The Defendant Tomieka Daniel is an adult citizen and resident of the

State of Georgia, and at all times relevant to this action, was a member of the

Disciplinary Board of the State Bar of Georgia. She is sued in her individual

and official capacities. This Defendant may be served with process at the

following address: 241 Third Street, Macon, Georgia 31201.

    23. The Defendant Christopher Sutton Connelly is an adult citizen and

resident of the State of Georgia, and at all times relevant to this action, was a

member of the Disciplinary Board of the State Bar of Georgia. He is sued in

his individual and official capacities. This Defendant may be served with

process at the following address: 9899 Commerce Street, Summerville,

Georgia 30747.

    24. The Defendant Melody A. Glouton is an adult citizen and resident of

the State of Georgia, and at all times relevant to this action, was a member of

the Disciplinary Board of the State Bar of Georgia. She is sued in her

individual and official capacities. This Defendant may be served with process

at the following address: One Sugarloaf Center, 1960 Satellite Boulevard,

Suite 4000, Duluth, Georgia 30097.

    25. The Defendant Dawn M. Jones is an adult citizen and resident of the

State of Georgia, and at all times relevant to this action, was a member of the

Disciplinary Board of the State Bar of Georgia. She is sued in her individual



                                       9
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 10 of 40




and official capacities. This Defendant may be served with process at the

following address: 1230 Peachtree Street, NE, Suite 1900, Atlanta, Georgia

30309.

                                IV.
                         STATEMENT OF FACTS

    26. L. Lin Wood, Jr. is a member in good standing of the Georgia Bar,

and is the sole partner in the law firm of L. Lin Wood, PC in Atlanta, Georgia.

He is at this time a resident of the State of South Carolina.

    27. On February 11, 2021, Paula J. Frederick, acting in her capacities as

General Counsel for the State Bar of Georgia and a member of the

Disciplinary Board of the State Bar of Georgia, sent a letter to Mr. Wood

stating: “Pursuant to Bar Rule 4-104, the Board hereby requests that you

consent to a confidential evaluation by a medical professional.” (A true

and correct copy of Ms. Frederick’s letter is attached hereto as Exhibit A and

is incorporated herein by reference.)

     28. Ms. Frederick, further advised Mr. Wood:

     The Board has preliminarily identified a medical doctor who has
     agreed to perform the evaluation at the Bar's expense. Please
     respond to this letter advising me whether you will undergo the
     evaluation so that we can finalize arrangements with the doctor and
     give you contact information. I understand that you are now living
     in South Carolina, so if you prefer to see a doctor closer to your
     residence, I will make those arrangements.




                                        10
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 11 of 40




    Bar Rule 4-104 provides that a lawyer's refusal to participate in an
    evaluation recommended under the rule may be grounds for further
    proceedings under Bar Rules. If you decline to cooperate, I will
    convey that decision to the State Disciplinary Board so that they
    may decide how to proceed.

    (Exhibit A, Letter from Paula A. Frederick at p. 1) (emphasis not in
    original).

    29. The Plaintiff submits that the “request” of the State Disciplinary

Board that he consent and submit to a mental evaluation is coercive in nature

and, as Ms. Frederick forewarns in her letter, an attorney who fails or refuses

to consent to such a psychological examination faces a grave and imminent

threat of disciplinary sanctions, including the emergency suspension of his

law license and ability to earn a livelihood. GA BAR RULE 4-104(2)

specifically provides as follows:

    A lawyer’s refusal to cooperate with the medical or mental
    health professional or to participate in the evaluation or
    recommended treatment may be grounds for further proceedings
    under these Rules, including emergency suspension proceedings
    pursuant to Rule 4-108.

    30. On February 18, 2021, the Plaintiff responded to Ms. Frederick

stating: “Likewise, any request for an independent medical examination,

physical or mental, raises serious privacy issues, among other significant

concerns. . . To date, the Bar has not provided me with the alleged factual

justification for the Bar’s intrusive demand for a mental health examination

and I am aware of no basis for this unprecedented demand on a member of the


                                      11
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 12 of 40




Bar of Georgia.” Mr. Wood requested a reasonable extension of time to

formally respond to the Bar’s demands, and to locate counsel to represent him.

(A true and correct copy of this letter is attached hereto as Exhibit B and is

incorporated herein by reference).

    31. On February 19, 2021, Ms. Frederick responded to Mr. Wood’s

request for an extension giving him until March 15, 2021 within which to

respond to the Defendants’ request for a medical examination. (A true and

correct copy of this letter is attached hereto as Exhibit C and is incorporated

herein by reference).

    32. On March 2, 2021, the Plaintiff sent a second letter to Ms. Frederick’s

letter, and requested that she provide him information to assist him in the

selection of counsel to represent him in this proceeding. Specifically, Mr.

Wood requested that the Disciplinary Board provide him with an explanation

of the basis of its determination that he undergoes a mental evaluation. In this

letter, Mr. Wood specifically stated:

     Finally, you have asked for a psychological examination, but that
     seems premature if there is no basis for your statements that I
     "appear[] to be impaired to practice law" So far, nothing in the
     Complaint has dealt in any way with my conduct in the practice of
     law. Proposed Counsel have asked if there is any specific case
     which serves as the basis for the Bar to challenge my competency
     to practice law or which justifies an allegation that I "appeared"
     impaired. Have you or the Bar identified any case in which a client
     or former client complained that my competency was impaired, if
     so, which case? Existing case law only includes arguments for


                                        12
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 13 of 40




    such an examination only after such a hearing had been held and
    evidence had been presented regarding the attorney's substance
    abuse or mental incapacities - in all cases which affected his or her
    competency as a lawyer.

    Rule 4-104 reviews are limited to specific and "appropriate"
    examinations that are tied to a "determination" by the "State
    Disciplinary Board". There has been no such determination; or, if
    there has, I was not invited to participate in any hearing prior to
    that determination. Proposed Counsel has requested copies of that
    determination, and the basis on which that determination was
    made. If it does not exist, we suggest that you postpone or rescind
    this action until such time as an appropriate hearing as to the basis
    for such a determination is presented and heard.

    (A true and correct copy of the letter from L. Lin Wood, Jr. to
    Paula A. Frederick dated March 2, 2021 is attached hereto as
    Exhibit D and is incorporated herein by reference).

    33. The State Disciplinary Board’s authority to make the extraordinary

request that an attorney submit to a mental health evaluation is set out in GA

BAR Rule 4-104, which provides as follows:

    Rule 4-104. Mental Incapacities and Substance Abuse

    Mental illness, cognitive impairment, alcohol abuse, or substance
    abuse, to the extent of impairing competency as a lawyer, shall
    constitute grounds for removing a lawyer from the practice of law.

    Upon a determination by the State Disciplinary Board that a
    lawyer may be impaired or incapacitated to practice law as a result
    of one of the conditions described in paragraph (a) above, the
    Board may, in its sole discretion, make a confidential referral of
    the matter to an appropriate medical or mental health professional
    for the purposes of evaluation and possible referral to treatment
    and/or peer support groups. The Board may, in its discretion, defer
    disciplinary findings and proceedings based upon the impairment
    or incapacities of a lawyer to afford the lawyer an opportunity to


                                      13
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 14 of 40




    be evaluated and, if necessary, to begin recovery. In such situations
    the medical or mental health professional shall report to the State
    Disciplinary Board and the Office of the General Counsel
    concerning the lawyer’s progress toward recovery. A lawyer’s
    refusal to cooperate with the medical or mental health professional
    or to participate in the evaluation or recommended treatment may
    be grounds for further proceedings under these Rules, including
    emergency suspension proceedings pursuant to Rule 4-108.

    34. Despite Mr. Wood’s request on March 2, 2021 for an explanation

regarding the State Disciplinary Board’s determination, the Defendants have

not been forthcoming with even a scintilla of evidence, facts or information

to suggest that the Plaintiff suffers from any “mental illness, cognitive

impairment, alcohol abuse, or substance abuse to the extent of impairing

competency” which are the sole grounds under Rule 4-401 for ordering a

mental evaluation.   Nor has the State Disciplinary Board provided any

information or evidence to support its determination.

    35. The State Disciplinary Board has not afforded the Plaintiff a

reasonable opportunity for a pre-determination hearing, or an opportunity to

subpoena or cross-examine witnesses, or present any evidence to challenge its

determination that he undergo a mental evaluation prior to making this

determination.

    36. The Plaintiff states categorically that he does not suffer from any

mental illness, cognitive impairment, alcohol abuse, or substance abuse.




                                      14
      Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 15 of 40




      37. The fact that the Defendants have, according to Ms. Frederick’s letter

of February 11, 2021, “determined” that the Plaintiff is in need of a mental

evaluation has itself created an ongoing threat of irreparable harm to the

Plaintiff. His ability as an attorney to sign on new clients or engage in needed

commitments in his legal practice, have now been interrupted due to the fact

that he may face imminent suspension of his license unless he consents to

undergo an entirely subjective mental health evaluation by a medical doctor,

a psychiatrist.

      38. The Plaintiff alleges that there is not a single complaint or grievance

from any present or former client which has been cited as grounds by the

Defendants for their pre-hearing determination that he should undergo a

mental examination.

      39. Plaintiff submits that in every reported Georgia case in which an

attorney has been required to submit to a mental health evaluation, there was

first a threshold determination based on complaints from the attorney’s clients

which raised concerns of some significant impairment or disability that

interfered with the attorney’s ability to competently represent his clients’

interests.1


  1
      See In re Rand, 616 S.E.2d 452, 453, 279 Ga. 555, 556 (2005)(special master found
that attorney suffered a significant mental disability and because of that disability failed to



                                             15
     Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 16 of 40




     40. Plaintiff further alleges that in the instant case not one of his clients

or former clients has complained to the Bar that he has exhibited any signs of

“mental illness, cognitive impairment, alcohol abuse, or substance abuse”

which are the sole predicate factors stated in Rule 4-104 for determining an

attorney’s need for a referral to an appropriate medical or mental health

professional.

     41. No factual basis exists for the Defendants to assert that the Plaintiff’s

professional relationship with any client or case has been, or is now being,

adversely impacted by any of his actions as an attorney.

     42. The Plaintiff alleges that the actions of the State Disciplinary Board

of requiring him to undergo a mental evaluation are motivated, in whole or in

part, on the Plaintiff’s exercise of his free speech as a private citizen on




account properly for funds held in a fiduciary capacities and that he applied settlement
funds improperly); In re Giallanza, 695 S.E.2d 254, 254, 287 Ga. 257, 257 (2010)(six
separate grievances filed against filed by clients against attorney for mishandling and
misappropriation of client funds found to suffer from dementia); Matter of Levine, 811
S.E.2d 349, 350–51, 303 Ga. 284, 286 (2018)(attorney sanctioned under Rule 4-104 who
admittedly was suffering mental and emotional impairments arising out of his on-going
divorce action and preexisting medical issues); In re Morales, 651 S.E.2d 84, 86, 282 Ga.
471, 472 (2007)(attorney admitted that he suffered from mental and showed strong feelings
of paranoia and persecution); Matter of Tapley, 842 S.E.2d 36, 37, 308 Ga. 577, 578
(2020)(attorney who was in his 80s admitted that he was no longer “physically and
mentally able to adequately represent his clients” and that he was “just not up to the
pressure”).




                                           16
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 17 of 40




matters of national and inherent public concern and on his legal advocacy

calling into question certain practices by election officials in Georgia and

elsewhere in the country.

    43. The Plaintiff further alleges that the actions of the State Disciplinary

Board are based on communications from members with existing conflicts of

interest, who have not recused themselves or taken appropriate steps to avoid

an appearance of impropriety.

    44. In support of this allegation, Plaintiff alleges that prior to Ms.

Frederick’s letter on February 11, 2021, the State Bar of Georgia received

grievances from four individuals outside the State of Georgia who attacked

the Plaintiff based on his exercise of his free speech as a private citizen on

political issues of inherent public and national concern.

    45. These same out-of-state complaints openly criticize and demean the

Plaintiff for his legal advocacy in challenging certain deficiencies in the

November 2020 election process and his participation in various court

challenges calling for judicial review of cited examples of fraudulent balloting

in several jurisdictions.

    46. The concerns of lack of integrity in the election process in November

of 2020, as litigated by the Plaintiff have recently been vindicated by Supreme

Court Justice Clarence Thomas:



                                      17
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 18 of 40




    That is not a prescription for confidence. Changing the rules in the
    middle of the game is bad enough. Such rule changes by individual
    and officials who may lack authority to do so is even worse. When
    those changes alter election results, they can severely damage the
    electoral system on which our self-governance so heavily depends.
    If state individual and officials have the authority they have
    claimed, we need to make it clear. If not, we need to put an end to
    this practice now before the consequences become catastrophic.

    Republican Party of Pennsylvania v. Degraffenreid, 592 U.S. ____
    (2021), J. Thomas dissenting from denial of certiorari (joined in a
    separate dissent by Alito and Gorsuch, JJ).


    47. Plaintiff’s concerns have also been vindicated in other jurisdictions.

In the matter Robber Genetski, County of Alleghan Clerk, and Michigan

Republican Party v. Jocelyn Benson and Jonathan Brater, Director of

Elections (Case No. 20-000216-MM), the State of Michigan Court of Claims

ruled on March 9, 2021 that the Director of Elections’ “guidance” to absentee

voters via its “Absent Voter Ballot Processing: Signature Verification and

Voter Notification Standards” violated Michigan’s Administrative Procedures

Act (“APA”). The Court in Michigan found that the changes that Michigan’s

Secretary of State Jocelyn Benson made to the absentee ballots’ examination

process had to have been promulgated by the Legislature pursuant to APA’s

procedures, and because it was not, the rule was declared invalid. Plaintiff L.

Lin Wood, in his Georgia election integrity lawsuits, challenged similar

issues, i.e., the illegality of the Compromise Settlement Agreement and



                                      18
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 19 of 40




Release that Georgia’s Secretary of State entered on March 6, 2020, without

the Legislature’s input, altering Georgia’s mail-in voting and absentee ballots’

review.

    48. The four out-of-state grievances which the Plaintiff alleges served as

the basis for the Defendants’ request that he undergo a mental evaluation were

all received in late December and early January of 2021. The individuals who

lodged these grievances were: Ted Kurt who resides in Maumee, Ohio; John

Bellocchio, who resides in Hackensack, New Jersey; Paul Fine who resides in

Chicago, Illinois; and Stacey Smith-Goldenberg, who resides in Eugene,

Oregon;

    49. Ted Kurt is a retired attorney in Maumee, Ohio. He admits in his Bar

grievance that he has never had any direct contact with the Plaintiff, and that

he has never been in an attorney-client relationship with the Plaintiff. In his

grievance, which was received by the State Bar of Georgia on December 28,

2020, Mr. Kurt’s sole criticism of the Plaintiff involves what he characterizes

as “seditious speech” by Mr. Wood on his personal Twitter account on

December 14, 2020. The comment published by Mr. Wood, which forms the

basis of Mr. Kurt’s false and defamatory bar grievance, reads as follows:

“Better be safe than sorry. Make sure you have plenty of water, food,




                                      19
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 20 of 40




flashlights and batteries, candles, radio, 2nd Amendment supplies, and a plan

to meet with leaders in your communities.”

    50. John Bellocchio, who resides in Hackensack, New Jersey, has never

met or spoken with the Plaintiff. He has never been in an attorney-client

relationship with Mr. Wood. Yet, in his Bar grievance filed on January 4,

2021, he accuses the Plaintiff of treason by knowingly levying war against the

State of Georgia, adhering to her enemies and giving them aid or comfort”.

This false and defamatory accusation by Mr. Bellocchio is based entirely on

a single comment on Mr. Wood’s personal Twitter account which was critical

of former Vice-President Mike Pence.         Plaintiff’s comment was purely

political and rhetorical hyperbole and protected under the First Amendment.

    51. Paul Fine is an attorney in Chicago. He admits in his false and

defamatory Bar grievance filed against Mr. Wood that he has never met or

spoken with the Plaintiff. He admits that Mr. Wood has never been in an

attorney-client relationship with him. Mr. Fine bases his bar grievance

entirely on comments allegedly published by Mr. Wood on January 1, 2021,

on his personal Twitter account which were critical of former Vice-President

Mike Pence. Mr. Fine makes the defamatory and unsupported accusation that

because of Mr. Wood’s Twitter comment he must be “either mentally

unbalanced, or willing to misuse the legal process for improper ends.” Mr.



                                     20
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 21 of 40




Wood’s Twitter comments constitute political, rhetorical hyperbole and are

thus protected speech under the First Amendment and cannot constitutionally

serve as a basis for requiring him to undergo a mental health evaluation.

    52. Stacey Smith-Goldenberg resides in Eugene, Oregon. She admits in

her Bar grievance filed against Mr. Wood that she has never met or spoken

with the Plaintiff. She admits that Mr. Wood has never been in an attorney-

client relationship with her. Ms. Smith-Goldenberg falsely defamed Mr.

Wood based on his comments on Twitter of inciting the “riot and insurrection

at the U.S. Capitol on January 6, 2021.” Because of his political comments,

which at most constitute rhetorical hyperbole, Ms. Smith-Goldenberg called

on the State Bar of Georgia to “revoke Mr. Wood’s license to practice law.”

The Plaintiff would again reiterate that his comments were of a political nature

and rest on the highest rung of protection under the First Amendment.

    53. As further evidence of the Defendant’s improper motive in ordering

him to undergo a mental health evaluation, Defendants have recently

“changed the rules” appliable to this action against the Plaintiff. On January

9, 2021, Office of the General Counsel for the State Bar of Georgia forwarded

Proposed Rule Changes to the Board of Governors for consideration at its

Mid-Year Meeting on January 9,2021. One of the proposed rule changes to

Rule 4-202 of the Georgia Bar Rules allowed grievance complaints to be



                                      21
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 22 of 40




considered if based on “credible information from any source” as opposed to

the prior rule which limited consideration to grievances filed by clients. It

further appears that the Board of Governors changed the rules on January 9,

2021 to allow for consideration of grievance complaints filed by out-of-state

non-clients.

    54. All four of the out-of-state non-clients who filed complaints against

the Plaintiff based their grievances on speech activity by Mr. Wood that

occurred prior to this new rule change on January 9, 2021. None of those

grievances allege unethical conduct associated with or related to the practice

of law, the sole area of the State Bar of Georgia’s regulatory jurisdiction.

Nonetheless, the State Bar of Georgia is applying this rule change which

allows a bar grievance to be initiated on information “from any credible

source” retroactively to encompass these earlier out-of-state complaints. The

scope of this rule change is breathtaking in its ambiguity, breadth, and would

put every attorney at risk of constantly defending against non-client

complaints which would threaten their ability to effectively serve as legal

advocates. The rule change is unlawful and unconstitutional as it exceeds any

reasonable rule related to the regulation of the practice of law. The rule

change improperly subjects a lawyer to disciplinary action based on

disagreement alone, not even limited to the practice of law.



                                     22
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 23 of 40




    55. According to the January 8, 2021 minutes of the Disciplinary Rules

& Procedures Committee of the State Bar of Georgia, the Committee offered

a Proposed New Comment to Rule 1.1. "to emphasize the importance of

wellness as a component of competence." This proposal was opposed by the

Lawyer Assistance Program and the Attorney Wellness Committee.

    56. The Plaintiff alleges that the Defendant’s actions in subjecting him to

an involuntary medical examination as a condition of maintaining his ability

to practice his livelihood has had a pronounced chilling effect on his exercise

of his free speech rights.

    57. The Defendants’ actions subject the Plaintiff to the threat of imminent

disciplinary action unless he submits to a medical evaluation, without any

factual grounds to support their pre-determination that such an evaluation is

warranted, and absent any opportunity by the Plaintiff to challenge this

decision. Such action by the Defendants amounts to a denial of the Plaintiff’s

substantive and procedural due process rights under the Fourteenth

Amendment of the United States Constitution.

    58. In addition, the Defendants’ insistence that the Plaintiff submit to a

psychological mental evaluation poses a significant threat of intrusion into the

Plaintiff’s privacy and infringes upon his constitutional rights as protected

under the First Amendment of the United States Constitution.



                                      23
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 24 of 40




                         V. CAUSES OF ACTION

                       FIRST CLAIM FOR RELIEF
                            42 U.S.C. § 1983

    Violation of First Amendment of the United States Constitution

    59. Plaintiff incorporates herein by reference each of the allegations

contained in the preceding paragraphs as fully as though set forth verbatim

herein.

    60. The authority of the Defendants to request that an attorney admitted

to practice before the courts of this state submit to a mental health evaluation

is governed by GA BAR RULE 4-104, which provides as follows:

    Rule 4-104. Mental Incapacities and Substance Abuse

    Mental illness, cognitive impairment, alcohol abuse, or substance
    abuse, to the extent of impairing competency as a lawyer, shall
    constitute grounds for removing a lawyer from the practice of law.

    Upon a determination by the State Disciplinary Board that a lawyer
    may be impaired or incapacitated to practice law as a result of one
    of the conditions described in paragraph (a) above, the Board may,
    in its sole discretion, make a confidential referral of the matter to
    an appropriate medical or mental health professional for the
    purposes of evaluation and possible referral to treatment and/or
    peer support groups. The Board may, in its discretion, defer
    disciplinary findings and proceedings based upon the impairment
    or incapacities of a lawyer to afford the lawyer an opportunity to be
    evaluated and, if necessary, to begin recovery. In such situations
    the medical or mental health professional shall report to the State
    Disciplinary Board and the Office of the General Counsel
    concerning the lawyer’s progress toward recovery. A lawyer’s
    refusal to cooperate with the medical or mental health professional
    or to participate in the evaluation or recommended treatment may


                                      24
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 25 of 40




     be grounds for further proceedings under these Rules, including
     emergency suspension proceedings pursuant to Rule 4-108.

    61. A “determination” by the Board, as that term is used in the second

sentence of Rule 4-104, and as cited in Paula Frederick’s letter of February

11, 2021, must, at a minimum, signify that the Defendants have a good faith

and evidentiary basis for requesting a practicing attorney to undergo a mental

examination. Given the paramount privacy interests at stake in ordering

someone to undergo such an intrusive process, such a “determination” cannot

be based on a whim, rumor or mere speculation and further cannot be based

on private speech not related to legal representation of a client.

    62. Before an attorney may render his or her informed consent to undergo

a state-ordered mental evaluation, they must, as a practical matter, be provided

a factual basis for deciding whether to submit to such a governmental

directive. The attorney cannot, as a matter of due process, be expected to

simply accept at face value, without being provided any explanation or

grounds, a government agency’s instruction that he or she submit to such an

intrusive medical procedure and invasion of privacy.

    63. The Defendants’ actions in requesting Plaintiff submit to a mental

health evaluation are predicated on four non-clients, out-of-state, post hoc

grievances that take issue with Plaintiff’s political speech, via social media




                                       25
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 26 of 40




(Twitter or Parler), relating to a matter of public concern and made in a public

forum.

    64. Plaintiff’s social media and political speech activity which clearly

formed the basis of the four non-client, out-of-state allegations, constitutes

speech that is protected under the First Amendment of the United States

Constitution. Plaintiff submits that these complaints were based, in whole or

in part, on the Plaintiff’s participation in political activities and legal

challenges against certain balloting and election procedures in the 2020

Presidential election. These issues are – and remain – legitimate concerns as

recently recognized by a sitting Justice on the United States Supreme Court.

    65. Accordingly, Plaintiff was engaged in conduct protected by the First

Amendment.

    66. To the extent the Defendants’ directive that the Plaintiff consent to a

mental evaluation is premised, in whole or in part, on political remonstrances

submitted by the four, non-client out-of-state complainants it is an

infringement of the Plaintiff’s First Amendment right of freedom of

expression.

    67. The Defendants’ mandate that the Plaintiff should undergo a mental

evaluation is retaliatory in nature and is based on the political positions

advocated by the Plaintiff and his public expressions calling into question the



                                      26
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 27 of 40




legitimacy of certain balloting and election procedures used during the 2020

Presidential election, as well as the Plaintiff’s outspoken political positions

with respect to former President Donald Trump.

    68. The Plaintiff faces an imminent threat to his ability to earn a

livelihood in the practice of law and an all but certain suspension of his law

license if he does not consent to undergo a mental health evaluation by an

unidentified physician hired by the State Disciplinary Board’s (or General

Counsel’s) choosing.

    69. The actions of the Defendants, acting individually and in their roles

as members of the State Disciplinary Board and/or General Counsel for the

State Bar of Georgia are being carried out under color of state law, and with

reckless disregard for the Plaintiff’s clearly established constitutional rights

under the First Amendment.

    70. The Defendants’ individual and collective actions have a continuing

chilling effect upon the Plaintiff’s free speech rights under the First

Amendment.

    71. As a consequence of the Defendants’ intentional actions to deprive

the Plaintiff of his constitutional rights, he has suffered, and continues to

suffer humiliation, embarrassment, injury to reputation and other injuries for

which he is entitled to nominal and compensatory damages.



                                      27
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 28 of 40




    72. The Plaintiff is entitled to temporary injunctive relief to enjoin and

restrain the Defendants, and all those acting in concert with them, from the

continued violation of his constitutional rights under the First Amendment of

the United States Constitution.

    73. In addition, the Plaintiff requests that this Court enter a declaratory

judgment declaring the actions of the Defendants to be in violation of the

Plaintiff’s rights as guaranteed by the First Amendment of the United States

Constitution.

                     SECOND CLAIM FOR RELIEF
                          42 U.S.C. § 1983

    Subjection To Mental Evaluation Without Due Process of Law
 Violation of Due Process Clause of the Fourteenth Amendment of the
                      United States Constitution

    74. Plaintiff incorporates herein by reference each of the allegations

contained in the preceding paragraphs as fully as though set forth verbatim

herein.

    75. Since his admission to the Georgia bar in 1977, the Plaintiff has

successfully litigated dozens of complex civil cases on a national level and

before several of the highest courts across the country. Until this present

accusation by the Georgia Bar in January of 2021, the Plaintiff’s competence,

mental acuity or fitness to practice law has never once been called into




                                     28
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 29 of 40




question. Nor has the Plaintiff ever been accused of, or suffered from, any

alcohol or substance abuse.

    76. On January 29, 2021, the Plaintiff sent an email to Paula Frederick

putting the Defendants on notice of his concerns that any decision to require

him to submit to a medical evaluation would constitute a violation of his

personal right of free speech. In this email, Mr. Wood stated as follows:




    77. On February 5, 2021, just five business days after Mr. Wood’s email

on January 29, 2021, and despite the Plaintiff’s concerns relative to his free

speech interests, the Defendants, acting on their own initiative, filed a bar




                                     29
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 30 of 40




grievance against the Plaintiff. In this grievance, the Defendants cited, as one

of their grounds, Bar Rule 4-104 (Mental Incapacities and Substance Abuse).

    78. On February 11, 2021, Ms. Frederick sent a letter to Mr. Wood in

which she advised that she had circulated Mr. Wood’s email dated January

29, 2021 to the members of the State Disciplinary Board, and further advised:

“The Board did not reconsider its finding that you may be impaired or

incapacitated to practice law.” (See Exhibit A to Complaint at ¶ 1).

    79. Plaintiff alleges that the Defendants’ decision to refer him for a

mental health evaluation was a foregone conclusion based on the attacks upon

the Plaintiff’s social media, political speech activity set forth in the four non-

client, out-of-state grievances referred to in ¶¶ 40-49.

    80. At no time prior to their February 11, 2021 letter directing the

Plaintiff to consent to undergo a confidential mental health evaluation did the

Defendants present the Plaintiff with any evidence to support a determination

that the Plaintiff has exhibited any signs of “mental illness, cognitive

impairment, alcohol abuse, or substance abuse” which are the sole predicate

factors stated in Rule 4-104 for determining an attorney’s need for a referral

to an appropriate medical or mental health professional. The Defendants have

still presented no such evidence.




                                       30
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 31 of 40




    81. The Fourteenth Amendment of the United States Constitution affords

substantive and procedural due process to protect fundamental liberty interests

against certain governmental intrusions and places limitations on state action

that deprives individuals of life, liberty, or property without due process of

law. Included within this protection is the right to meaningful notice and an

opportunity to be heard.

    82. The Disciplinary Board without providing Plaintiff with meaningful

notice or an opportunity to be heard, unilaterally and without any basis in fact,

made a determination that Plaintiff should undergo a mental health evaluation.

    83. On March 19, 2021, the Plaintiff sent a letter to Defendant Christian

J. Steinmetz, III, the individual whom the Disciplinary Board has identified

as the one in charge of this disciplinary action against Mr. Wood. In his letter,

Mr. Wood again requested that “any further action be predicated upon: a) an

opportunity for notice and hearing with respect to any charges that might lead

to a determination under Rule 4-104(b); and b) confirmation of an appropriate

process to identify conflicts of interest and an inquiry into the motivations of

the persons who are acting on behalf of the Bar and the Disciplinary Board,

including the right to challenge persons who have a conflict of interest. (A

true and correct copy of this letter dated March 19, 2021, is attached hereto as

Exhibit E and is incorporated herein by reference).



                                       31
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 32 of 40




    84. On March 19, 2021, Mr. Wood received the following response email

from Mr. Steinmetz:




    85. Despite repeated requests, the Defendants have failed to come

forward with any factual basis to require the Plaintiff to undergo a mental

health evaluation or any factual allegation that a client has been, or is now

being, adversely impacted by the Plaintiff’s professional conduct or his

actions as an attorney or that Plaintiff is “impaired or incapacitated to practice

law.”



                                       32
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 33 of 40




    86. To be sure, no client or former client of the Plaintiff has filed a

complaint or grievance regarding Plaintiff’s competency as a lawyer; nor has

any client asserted that Plaintiff is in any way impaired or incapacitated in his

representation or practice of law.

    87. The failure or refusal of the Plaintiff to accede to the Disciplinary

Board’s determination and request that he under a mental evaluation is

tantamount to the Board imposing an emergency suspension of the Plaintiff’s

law license, and could result in the long term suspension of the Plaintiff’s

license and even disbarment.

    88. The actions of each of the Defendant members of the Disciplinary

Board constitute an arbitrary and capricious abuse of its authority in violation

of the Plaintiff’s substantive due process rights under the Fourteenth

Amendment, which guarantee is intended to prevent state actors from

employing their power in an abusive or oppressive manner.

    89. Plaintiff alleges each of the Defendants, acting individually, or in

their official capacities as members of the State Board of Discipline and/or

General Counsel for the State Bar of Georgia, have acted in reckless disregard

of his clearly established constitutional rights and have deprived him of a valid

substantive liberty or property interest without adhering to the basic

procedural obligations required by the Due Process Clause.



                                       33
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 34 of 40




    90. The requirements of procedural due process must be met before a

State can exclude a person from practicing law. Willner v. Committee on

Character and Fitness, 373 U.S. 96, 102, 83 S.Ct. 1175, 1179–80, 10 L.Ed.2d

224 (1963). The same must, of necessity, be true before a State can demand

that one submit to a compelled mental examination.

    91. Plaintiff has a property interest in his license or right to practice law.

    92. The Plaintiff is entitled to temporary injunctive relief to enjoin and

restrain the Defendants, and all those acting in concert with them, from the

continued violation of his due process rights under the Fourteenth

Amendment of the United States Constitution.

    93. In addition, the Plaintiff requests that this Court enter a declaratory

judgment declaring the actions of the Defendants to be in violation of the

Plaintiff's rights as guaranteed by the Fourteenth Amendment of the United

States Constitution.

    94. As a further consequence of the Defendants’ intentional actions to

deprive the Plaintiff of his constitutional rights he has suffered, and continues

to suffer humiliation, embarrassment, injury to reputation and other injuries

for which he is entitled to nominal and compensatory damages.

                       THIRD CLAIM FOR RELIEF
                            42 U.S.C. § 1983

               Violation of Constitutional Right To Privacy


                                       34
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 35 of 40




     (First, Ninth and Fourteenth Amendments of the United States
                             Constitution)

    95. Plaintiff incorporates herein by reference each of the allegations

contained in the preceding paragraphs as fully as though set forth verbatim

herein.

    96. The Plaintiff has a protected constitutional right under the First, Ninth

and Fourteenth Amendments of the United States Constitution to his personal

privacy from unwarranted government intrusion.

    97. The Due Process Clause of the Fourteenth Amendment places

limitations on state action that deprives individuals of life, liberty, or property.

    98. Substantive protections of the Due Process Clause include the right

to avoid disclosure of sensitive, personal information. Courts have long

recognized the right to privacy in one’s medical information.

    99. Consistent with, and in accordance with Plaintiff’s constitutional

right to privacy, Georgia Bar Rule 4-221.1 provides that the State Bar of

Georgia shall maintain as confidential all disciplinary investigations and

proceedings pending at the screening or investigative stage, unless otherwise

provided by these Rules.

    100. Notwithstanding Plaintiff’s constitutional right to privacy and the

concomitant rights afforded by Rule 4-221.1, on or before January 26, 2021,

Paula J. Frederick, as General Counsel and on behalf of the Disciplinary Board


                                        35
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 36 of 40




communicated with attorney Chris Marquardt, Plaintiff’s former counsel in a

pending civil lawsuit arising out of a fee-splitting dispute, and disclosed

information that would otherwise be confidential, that is, that the Defendants

had already determined that Plaintiff would be ordered to submit to a

psychiatric evaluation.

    101. The Defendants’ “request” that Plaintiff submit to a mental health

evaluation is an intentional and deliberate violation of this constitutionally

protected right of privacy.

    102. Additionally, on January 29, 2021, Paula J. Frederick disclosed and

published confidential information to Atlanta Journal-Constitution reporters,

in violation of Rule 4-221.1 and Plaintiff’s right to privacy, wherein Ms.

Frederick acknowledged that the State Bar’s disciplinary board was

investigating Plaintiff and would order him to submit to a psychiatric

evaluation.

    103. Defendants have provided no factual basis to justify the request that

Plaintiff submit to a psychiatric evaluation and forego or forfeit his

constitutional right to privacy, as applied in this case.

    104. Unless the requested injunctive relief is granted, the Plaintiff faces

an imminent risk that his license to practice law will be suspended unless he

consents to undergo an unwarranted and unconstitutional invasion of his



                                       36
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 37 of 40




privacy in the form of a medical examination by a physician of the

Defendants’ choosing.

    105. The Plaintiff is entitled to temporary injunctive relief to enjoin and

restrain the Defendants, and all those acting in concert with them, from the

continued violation of his protected privacy rights under the First, Ninth and

Fourteenth Amendment of the United States Constitution.

    106. In addition, the Plaintiff requests that this Court enter a declaratory

judgment declaring the actions of the Defendants to be a violation of the

Plaintiff's rights as guaranteed by the First, Ninth and Fourteenth Amendment

of the United States Constitution.

    107. As a further consequence of the Defendants’ intentional actions to

deprive the Plaintiff of his constitutional rights he has suffered, and continues

to suffer humiliation, embarrassment, injury to reputation and other injuries,

for which he is entitled to compensatory damages.

    WHEREFORE, Plaintiff requests the following relief:

    1. That he be allowed to file this Verified Complaint, and that process

     issue to each of the named Defendants requiring them to respond within

     the time required under the Federal Rules of Civil Procedure;

    2. That the Court conduct a hearing for the purpose of determining

    whether the Plaintiff is entitled to a preliminary injunction under Rule



                                       37
Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 38 of 40




65(a) enjoining and restraining the Defendants, and all those acting in

concert with them, from violating the Plaintiff’s constitutional rights

under the First, Fourth and Fourteenth Amendments of the United States

Constitution to require that he undergo a medical, mental, psychiatric or

psychological examination;

3. That at the final hearing in this matter the Court enter an order granting

the Plaintiff a permanent injunction enjoining and restraining the

Defendants, and all those acting in concert with them, from violating the

Plaintiff’s constitutional rights under the First, Fourth and Fourteenth

Amendments of the United States Constitution to require that he undergo

a medical, mental, psychiatric or psychological examination;

4. That this Court issue an order declaring the Defendants’ actions in

requiring the Plaintiff to consent to a medical, mental, psychiatric or

psychological examination to be a violation of his constitutional rights as

protected under the First, Ninth and Fourteenth Amendments of the

United States Constitution;

5. That the Plaintiff be awarded compensatory damages in an amount to

be determined by the jury, but in excess of $75,000.00;

6. That the Plaintiff be awarded nominal damages;




                                  38
Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 39 of 40




7. That the Plaintiff be awarded costs, and reasonable attorney’s fees as

provided in 42 U.S.C. § 1988.

8. That the Plaintiff have and recover such further relief as the Court

determines is proper.

9. That a jury of six be empaneled to hear and try all issues properly

submitted to the trier of fact in this case.

                                          Respectfully submitted,

                                          CRAIN LAW GROUP, PLLC

                                          By: /s/ Larry L. Crain
                                          Larry L. Crain, Esq.
                                          Tenn. Supr. Crt. #9040
                                          5214 Maryland Way, Suite 402
                                          Brentwood, TN. 37027
                                          Tel. 615-376-2600
                                          Fax. 615-345-6009
                                          Email: Larry@crainlaw.legal

                                          Counsel for the Plaintiff
                                          (Pro Hac Vice Pending)

                                          /s/ Ibrahim Reyes
                                          Ibrahim Reyes, Esquire
                                          Florida Bar No. 581798
                                          REYES LAWYERS, P.A.
                                          236 Valencia Avenue
                                          Coral Gables, FL 33134
                                          Tel. 305-445-0011
                                          Fax. 305-445-1181
                                          Email: ireyes@reyeslawyers.com

                                          Counsel for the Plaintiff
                                          (Pro Hac Vice Pending)


                                   39
    Case 1:21-cv-01169-TCB Document 1 Filed 03/23/21 Page 40 of 40




                                            /s/ L. Lin Wood, Jr.
                                            L. Lin Wood, Jr., Esq.
                                            GA Bar No. 774588
                                            L. LIN WOOD, P.C.
                                            P.O. Box 52584
                                            Atlanta, GA 30355-0584
                                            Tel. 404-891-1402
                                            Fax. 404-506-9111
                                            Email: lwood@linwoodlaw.com

                                            Counsel, Pro Se



                             VERIFICATION

      I, L. Lin Wood, Jr., do hereby certify under penalty of perjury, pursuant

to 28 U.S.C. §1746, under the laws of the United States of America that the

information contained in the foregoing Verified Complaint is true and correct

to the best of my information, knowledge and belief. Executed on this 23rd

day of March, 2021.

                                            /s/ L. Lin Wood, Jr.
                                            L. Lin Wood, Jr.




                                     40
